DETAILED ACTION
The Request for Reconsideration filed 06/28/21 has been entered.  Claims 5, 6, 10-12 and 14 are still pending. In light of the substantive claim amendments, the previous rejections are withdrawn.  Claim 6 still contains allowable subject matter, however all other claims are rejected due to the revised 103 rejection detailed below.  The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

McMahon in view of Orner
Claim 5, 10-12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McMahon et al. (U.S. Patent No. 4,342,158) in view of Orner (U.S. Patent No. 3,152,797). McMahon is directed to a damped shoe.  See Abstract.  Orner is directed to a spring mechanism.  See Abstract.  
Claim 5: McMahon discloses a shoe (24) comprising: a sole (30), the sole incorporating a spring (32), the spring comprising: a conical disk (32’, 32’’) having a base and an apex, the conical disk expanding circumferentially on compression [see col. 2, lines 18-23 (“outward lateral movement of the outer edges of the springs”)]; and a ring spring (120) arranged around a perimeter of the conical disk to expand circumferentially on compression of the conical disk and provide a force resisting circumferential expansion of the conical disk [see col. 2, lines 18-23 (“retaining ring 120 is…expansible to accommodate the outward lateral movement of the outer edges of the springs during flexure”)].  See Fig. 15.  
McMahon discloses all limitations of this claim except for an explicit discussion of the “ring spring” (120) being “movable” axially.  Given the elastic nature of the ring and material choice discussed (120) [see col. 20, lines 23-28], it would be obvious to one skilled in the art that the damper ring would be movable to upper and lower positions relative to the perimeter of the conical disk.  This would effectively result in the claimed function of adjusting the force resisting circumferential expansion of the conical disk.  Orner discloses a spring [Fig. 9] comprising: a conical disk (64’) having a base (98) and an apex (70’); and a ring spring (105, 100) arranged around a perimeter of the conical disk to expand circumferentially on compression of the conical disk and provide a force resisting compression of the conical disk, in which the ring spring is movable to positions between an upper position and a lower position relative to the perimeter of the conical disk in a direction generally perpendicular to the base [see col. 6, lines 5-20 (axial positions of 102/105 are pressed into place, hence “movable”)] to adjust the circumferential expansion of the ring spring and the force resisting circumferential expansion of the conical disk.  See Figs. 9-11.  Orner demonstrates it is known in the art for an elastic ring to be axially movable to upper and lower positions on the perimeter of a conical disk spring. 
Claim 10: McMahon discloses a shoe (24) comprising: a sole (30), the sole incorporating a spring (32), the spring comprising: a conical disk (32’, 32’’), the conical disk expanding circumferentially on compression [see col. 2, lines 18-23 (“outward lateral movement of the outer edges of the springs”)]; and a ring spring (120) arranged around a perimeter of the conical disk arranged to provide a force resisting circumferential expansion of the conical disk [see col. 2, lines 18-23 (“retaining ring 120 is…expansible to accommodate the outward lateral movement of the outer edges of the springs during flexure”)].  See Fig. 15.  
McMahon discloses all the limitations of this claim except for the inclusion of a “damper ring” in addition to the ring spring.  Orner discloses a spring [Fig. 9] comprising: a conical disk (64’); a damper ring (102) around a perimeter of the conical disk, in which when the conical disk is compressed the damper ring is caused to expand; and a ring spring (105) around the perimeter of the conical disk.  See Figs. 9-11.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to add in the “damper ring” because this will facilitate in installation and removal of the elastomeric ring spring.  Also, including a damper ring provides a larger axial length for which the ring spring can be moved/positioned, thus resulting in a wider range of available forces resisting circumferential expansion of the conical disk. 
Claim 11: Orner discloses that when the conical disk is compressed the damper ring is not caused to expand until part way through the compression of the conical disk.  See Figs. 9, 11 (depends on how much 59’ is screwed into 56’). 
Claim 12: Orner discloses that the creep modulus of the damper ring is higher than a spring constant of the conical disk.  See col. 6, lines 21-32; Figs. 9, 11. 
Claim 14: Orner discloses that a creep modulus of the damper ring is higher than a spring constant of the ring spring.  See col. 6, lines 21-32; Figs. 9, 11.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5-6, 10-12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        July 8, 2021